Citation Nr: 0413761	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-23 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
secondary to herbicide exposure.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for headaches and a skin disability (eczema), 
including as a result of herbicide exposure.  

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below VA will notify 
you of the further action that is required on your part.


REMAND

Governing regulations provide that VA's duty to assist 
includes obtaining informed medical opinion evidence when 
needed to adjudicate the veteran's claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2003).  Moreover, 
governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

With the above duties in mind, the Board notes that the 
veteran's post-service medical records show complaints and/or 
treatment for a skin disability diagnosed as eczema and tinea 
pedis, as well as headaches described as migraine type 
headaches and/or muscle tension headaches.  See VA treatment 
records dated in August and November 2001; VA examination 
report dated in February 2002; and note from P. Ramana 
Murthy, M.D., dated in September 2002.  

In addition, as to entitlement to service connected for a 
skin disability the record shows that the veteran served in 
the Republic of Vietnam and he is presumed to have been 
exposed to herbicides.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.313 (2003).  Further, Dr. Murthy 
opined that his eczema "might be related to exposure to 
Agent Orange during the war."  

Parenthetically, in May 2003 notice was published in the 
Federal Registrar addressing claims involving herbicide 
exposure.  See 68 Fed. Reg. 27630-27641 (May 20, 2003).  This 
notice provides, in essence, that certain listed disease 
processes, as well as any other conditions for which the 
Secretary has not specifically determined an appellant is 
entitled to a presumption of service connection based on 
herbicide exposure, are not entitled to a presumption of 
service connection based on herbicide exposure.  Id. 

Still, given the nature of Dr. Murthy's opinion, as well as 
the lack of any medical opinion evidence as to the 
relationship between current headaches and military service, 
a remand is required to obtain medical opinion evidence as to 
the relationship between currently diagnosed skin disability 
and headaches and appellant's military service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.326.

Similarly, 38 U.S.C.A. § 5103A requires the RO to obtain and 
associate with the record all adequately identified records.  
In this regard, the Board notes that the record does not show 
that the veteran was specifically notified that VA was unable 
to obtain his medical records from Dr. Bishop because the 
address he provided the RO was insufficient.  Likewise, the 
claims file does not contain medical records related to his 
complaints, diagnoses, and/or treatment for headaches or a 
skin disability contemporaneous with his April 1969 
separation from military service.  Further, while the veteran 
receives on going treatment at the Boston VA medical center, 
the Vet Center, and from Dr. Murthy and the claims file 
contains only some of his records from the Boston VA medical 
center and from Dr. Murthy.  A request for all of the 
claimant's medical records from these locations, dating back 
to April 1969, has not been undertaken by the RO.  

Lastly, the VCAA requires VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claims.  See 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).  Specifically, VA is to 
undertake the following actions: (1) notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims; (2) notify him of the information 
and evidence that VA will seek to provide; (3) notify inform 
him of the information and evidence he is expected to 
provide; and (4) tell the claimant to provide any evidence in 
his possession that pertains to the claims.  38 U.S.C.A. 
§§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Therefore, this appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the 
claims of entitlement to service 
connection for a skin disability and 
headaches.  Specifically, the letter must 
(1) notify the claimant of the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) notify him of the information 
and specific evidence that VA will seek 
to provide; (3) notify him of the 
information and specific evidence the 
claimant is expected to provide; and (4) 
request he provide any pertinent evidence 
in his possession.  The veteran should be 
notified that he has one-year to submit 
pertinent evidence needed to substantiate 
his claims.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.  

2.  The RO should contact the veteran and 
tell him that VA was unable to secure Dr. 
Bishop's records because the address he 
provided was insufficient.  The RO should 
ask the veteran to identify the name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers who have treated him for 
either a skin disability and/or headaches 
since April 1969, as well as for the 
correct address for Dr. Bishop.  The RO 
should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal including all of his post-April 
1969 treatment records from the Boston VA 
medical center, the Vet Center, and Drs. 
Bishop and Murthy.  The aid of the 
veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible) the RO should schedule the 
veteran for a VA dermatological 
examination.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  
Based on a review of the claims folder 
and the results of the examination, the 
examiner is to opine whether the veteran 
has a current skin disorder?  If so, the 
examiner must opine whether it is as 
least as likely as not that any diagnosed 
disability is due to his military 
service?

Note:  The examiner should address the 
September 2002 opinion provided by Dr. 
Murthy, and the February 2002 VA 
examiner's findings. 

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible) the RO should schedule the 
veteran for a VA neurological 
examination.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  
Based on a review of the claims folder 
and the results of the examination, the 
examiner is to opine whether it is as 
least as likely as not that current 
headaches are due to the veteran's 
military service.  In offering any 
opinion the examiner should comment on 
the February 2002 VA examiner's findings. 

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issues on appeal.  If any 
of the benefits sought on appeal remain 
denied, he and his representative should 
be provided a Supplemental Statement of 
the Case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


